Citation Nr: 1121145	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for lumbar stenosis status post lumbar laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a July 2009 rating decision, the RO continued 20-percent disability ratings for peripheral neuropathy of the bilateral lower extremities, continued a 20-percent disability rating for diabetes mellitus, continued a 20-percent disability rating for amputation with metatarsal head removal of the third right toe associated with diabetes mellitus, and denied entitlement to special monthly compensation based on aid and attendance or by reason of being housebound.  The Veteran did not subsequently perfect an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, they are not before the Board.

In a January 2010 rating decision, the RO increased the disability ratings for peripheral neuropathy and lumbar radiculopathy of the bilateral lower extremities to 40 percent for each lower extremity.  Because the Veteran did not perfect an appeal of these issues by filing an NOD and substantive appeal, they are not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in March 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 2000 (VCAA), the RO should send the Veteran a VCAA notice letter complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should specifically advise him an effective date will be assigned if his claim for an increased rating is granted on the merits.  Therefore, a remand is required for the RO to issue another VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Next, a review of the claims file shows that no post-service VA treatment records dated after March 2007 have been obtained and associated with the claims file.  In this vein, the Veteran has testified during the aforementioned March 2011 Travel Board hearing that he continues to receive treatment and adjustments to his medication for his back disability.  

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of recent treatment for his back disability would be relevant to the Veteran's claim for an increased rating, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, a VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected back disability.  In this regard, the Veteran recently asserted that his back disability has worsened.  Specifically, during the March 2011 Travel Board hearing, the Veteran testified that he still experiences pain even with medication; that he is unable to perform most activities of daily living, such as getting dressed, and requires his wife's assistance; that the pain level increases with any movement or activity; and that he is unable to bend.  He also reported incapacitating episodes of three to four days for each episode.  These reports of increased pain, incapacitating episodes, and possible ankylosis of the spine indicate that the Veteran's back disability may have progressed, and a VA examination would help in determining whether an increased rating is warranted. 

In addition, the last VA examination of the Veteran's spine was performed in December 2008, which dates to over two years ago, and a more current examination of the spine would be helpful in deciding his appeal, especially because he has complained of worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Based on the Veteran's allegations of worsening symptoms and the elapsed time since the previous VA examination, the Board remands the issue on appeal for a VA examination in order to ascertain the current nature and severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA notice letter that is compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, 

2.  Obtain all pertinent records of any medical treatment for the Veteran's service-connected back disability from the appropriate VA medical center dated from March 2007 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current severity of the service-connected lumbar spine disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the lumbar spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.  

4.  Readjudicate the claim for entitlement to a disability rating in excess of 40 percent for lumbar stenosis status post lumbar laminectomy in light of the physical examination provided to the Veteran and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in January 2010.  In adjudicating the claim concerning the Veteran's back disability, the RO should also look at the criteria set forth in additional diagnostic codes that clearly encompass the Veteran's symptomatology.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


